Citation Nr: 0114556	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-10 116	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether an unappealed rating decision of February 3, 
1986, which denied entitlement to service connection for 
tinnitus, involved clear and unmistakable error.

2.  Whether an unappealed rating decision of November 22, 
1996, which denied entitlement to service connection for 
hearing loss and denied the veteran's application to reopen a 
claim of service connection for tinnitus, involved clear and 
unmistakable error.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1955 
to September 1958.

By a rating decision dated in February 3, 1986, the RO denied 
the veteran's claim of entitlement to service connection for 
tinnitus.  The veteran was notified of that decision and of 
his appellate rights in a letter dated February 12, 1986.  An 
appeal was not filed.

By a rating decision dated in November 22, 1996, the RO 
denied the veteran's claim of entitlement to service 
connection for hearing loss and denied the veteran's 
application to reopen a claim of service connection for 
tinnitus.  The veteran was notified of that decision and of 
his appellate rights in a letter dated December 2, 1996.  An 
appeal was not filed.

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999, RO decision, which 
determined that the prior unappealed rating decisions of 
February 3, 1986, and November 22, 1996, were not clearly and 
unmistakably erroneous.  The veteran filed a timely 
administrative appeal to that determination.


FINDINGS OF FACT

1.  The unappealed rating decision of February 3, 1986, which 
denied entitlement to service connection for tinnitus, was 
adequately supported by the evidence then of record.

2.  The unappealed rating decision of November 22, 1996, 
which denied entitlement to service connection for hearing 
loss and denied the veteran's application to reopen a claim 
of service connection for tinnitus, was adequately supported 
by the evidence then of record.


CONCLUSION OF LAW

The veteran has not shown clear and unmistakable error in 
neither the February 3, 1986, RO decision, which denied 
entitlement to service connection for tinnitus, nor the 
November 22, 1996, RO decision which denied entitlement to 
service connection for hearing loss and denied the veteran's 
application to reopen a claim of service connection for 
tinnitus.  38 U.S.C.A. § 5109A (West 1998); 38 C.F.R. 
§ 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulatory authority for reversing or remanding a prior 
adjudication on the basis of clear and unmistakable error 
(CUE) is found at 38 C.F.R. § 3.105(a).  If CUE is found in 
either the February 3, 1986, RO decision, and/or the November 
22, 1996, RO decision, such decision is to be reversed or 
amended.  Id; see also 38 U.S.C.A. § 5109A.  In the absence 
of CUE, both above-referenced RO decisions are considered 
final.  38 C.F.R. § 3.104(a) (2000).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time of the prior adjudication.  Damrel v. Brown, 6 Vet.App. 
242 (1994); Fugo v. Brown, 6 Vet.App. 40 (1993); Russell v. 
Principi, 3 Vet.App. 310 (1992).  Failure in the duty to 
assist in developing evidence does not constitute CUE.  
Caffrey v. Brown, 6 Vet.App. 377 (1994).  

In connection with the current appeal, the veteran, through 
his representative, contends that the RO's rating decision of 
February 3, 1986, should be found to contain clear and 
unmistakable error in not granting service connection for 
tinnitus because the medical evidence of record contained 
findings of tinnitus in service and thus, entitlement to 
service connection for tinnitus should have been established.  
Moreover, the veteran contends there was clear and 
unmistakable error in that the RO failed to both have the 
veteran examined, and also failed to adjudicate a claim of 
entitlement to service connection for hearing loss.

In reference to the RO's rating decision of November 22, 
1996, the veteran, through his representative, contends the 
RO continued to commit CUE in denying his application to 
reopen a claim of entitlement to service connection for 
tinnitus, as a subsequent October 1996 VA examination 
diagnosed the veteran with constant severe bilateral ringing 
tinnitus.  In addition, it is contended that clear and 
unmistakable error was committed in not granting service 
connection for hearing loss, because the veteran's October 
1996 VA examination also diagnosed the veteran with mild to 
severe sensorineural hearing loss.

In order to determine whether the February 3, 1986 and/or the 
November 22, 1996 RO decision constituted clear and 
unmistakable error, the Board must review the evidence which 
was of record at the time each decision was rendered.  A 
determination of clear and unmistakable error must be based 
on the record and the law that existed at the time of the 
prior unappealed decision.  See Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996) (citing Russell v. Principi, 3 Vet. App. 
at 314; and Luallen v. Brown, 8 Vet. App. 92, 95 (1995)).

Evidence of record at the time of the February 3, 1986, RO 
decision consisted of the veteran's service medical records, 
and his January 1986 VA Form 21-526, Application for 
Compensation or Pension.  Evidence of record at the time of 
the November 22, 1996, RO decision continued to include the 
veteran's service medical records, in addition to his 
September 1996 VA Form 21-526, Application for Compensation 
or Pension and a report of his October 1996 VA compensation 
examination.  The veteran's service medical records reveal 
that his hearing at the time of his September 7, 1955, 
enlistment examination was 15/15 bilaterally.  On March 22, 
1956, the veteran was seen in the ENT clinic with complaints 
of pain of the right ear and a possible swelling of the 
mastoid area.  At the time of the examination, he reported a 
history of having had a ruptured tympanic membrane.  Due to 
an excessive amount of wax in his ears, the examiner was 
unable to visualize the veteran's tympanic membrane. 
Following the removal of the wax on successive days, the 
veteran's tympanic membrane was noted as being okay when 
examined on March 29, 1956.  After initially being treated 
for a restricted right tympanic membrane on or about February 
25, 1957, the veteran was again seen in the clinic on March 
4, 1958, with complaints of pain of the right ear, tinnitus, 
and decreased hearing.  Later, on April 1, 1958, he still 
voiced complaints of tinnitus of the right ear.  On 
examination, the veteran reported one episode of otitis with 
perforation.  He also reported a past history of acoustic 
trauma associated with tinnitus.  The audiometric examination 
disclosed a hearing loss, greater in the right than in the 
left ear.  When later seen on April 12, 1958, it was 
indicated that his audiogram showed improvement of the 
hearing loss of his right ear.  The veteran received 
additional treatment on April 15 and 16 of 1958, for pain of 
the right ear with slight inflammation of the external ear 
canal.  At the time of his separation physical examination, 
conducted on September 12, 1958, there was no indication of 
the presence of any ear pathology.  His hearing was again 
listed as 15/15 bilaterally.

Finally, in October 1996, the veteran underwent a VA 
compensation examination.  At this time, he claimed a 
constant and severe bilateral ringing-type tinnitus.  The 
history of onset was not clear.  According to the veteran, 
the problem had been present since his history of having had 
bilateral tympanic membrane perforations related to his 
machine gunner occupation while on active duty.  A summary of 
the veteran's test results indicated he had bilateral mild to 
severe sensorineural loss from 250-800 HZ.  His word 
recognition was good bilaterally.  Tympanometric tracings 
showed scarring of the tympanic membranes bilaterally.  
Acoustic reflexes and reflex decay were as expected.  Based 
on the examiner's recommendation, the veteran should have 
been seen for hearing and assistive living device evaluation.

Inasmuch as the veteran's separation examination in September 
1958 contained no indication of the presence of any ear 
pathology, the veteran's in-service treatment for tinnitus 
and his subsequent symptomatology was deemed to have been 
resolved prior to his discharge with no residual disability.  
The veteran's tinnitus was also believed to have been 
resolved because his service medical records indicated that 
his tinnitus was apparently associated with an acute 
condition (i.e. ear infection and wax build up), which was 
successfully treated in service.  As such, the Board submits 
that the RO's failure to find that the veteran's claimed 
disability was present and service connectable at the time 
the February 1986 rating decision was rendered, is not an 
"undebatable" error.  Russell, 3 Vet.App. At 313 (defining 
CUE as an error that is "undebatable," in that "reasonable 
minds could only conclude that the original decision was 
fatally flawed").  The February1986, rating was therefore, 
consistent with, and supported by the evidence then of 
record.  Further, the decision was made in accordance with 
the law then applicable to a claim of entitlement to service 
connection for a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1986) (regarding basic entitlement 
to service connection).  Accordingly, the Board determines 
that the denial of service connection for tinnitus in 
February 1986, was a reasonable exercise of adjudicatory 
judgment and did not involve clear and unmistakable error.  
Russell, supra.  Moreover, despite the veteran's contentions 
to the contrary, any asserted failure on the part of the 
rating agency to properly evaluate or interpret the evidence 
may not form a basis for a valid claim of CUE.  Damrel v. 
Brown, 6 Vet. App. 242, 245-46 (1994).  

Similarly, the Board notes that the veteran has alleged that 
the February 1986 decision was the product of an error 
because the rating agency failed to have the veteran undergo 
a medical examination.  However, failure in the duty to 
assist in developing evidence does not constitute CUE.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Specifically, 
[t]he alleged failure of VA to afford the claimant with a VA 
medical examination does not render the previous denial of 
the claim nonfinal, as such an alleged breach necessarily 
involves evidence that was not in existence at the time of 
the prior denial.  Simons v. West, 13 Vet.App. 501 (2000); 
See also Shockley v. West, 11 Vet.App. 208,213 (1998); Hazan 
v. Gober, 10 Vet.App. 511,523 (1997) (the fact that a VA 
medical examination was not conducted may not form the basis 
for a CUE claim, because such attacks are premised upon 
speculative findings that were not then of record.)

Lastly, in regards to the February 1986 rating decision, the 
veteran has asserted that the RO committed CUE by failing to 
adjudicate his claim of service connection for hearing loss.  
The Board acknowledges the VA must read a veteran's claim and 
documents in a liberal manner to identify and adjudicate all 
reasonably raised claims.  See EF v. Derwinski, 1 Vet.App. 
324, 326 (1991).  However, a close review of the record 
indicates no such claim was reasonably raised, or 
communicated to the RO in this case.  Upon review of the 
veteran's January 1986 VA Form 21-526, Application for 
Compensation or Pension, the Board finds no clear intent on 
the part of the veteran to request entitlement to service 
connection for hearing loss.  At this time, the veteran 
listed his disabilities as "ruptured ear drums" and 
"constantly ringing tinnitus."  He made no mention of 
hearing loss.  Consequently, the RO did not consider, or deny 
a claim of service connection for hearing loss in its 
February 1986 rating decision.  As such, there was no final 
RO decision in February 1986, that denied a claim of service 
connection for hearing loss which can be subject to a CUE 
attack.  See 38 C.F.R. § 3.105(a) (a claim for CUE refers to 
an error that has been made in a final rating decision) 
(1986); Norris v. West, 12 Vet. App. 413, 419 (1999)(holding 
that absent a final decision on a particular claim, the 
question of review of a CUE claim is not involved in the 
disposition of the appeal.)  Therefore, the veteran has 
failed to submit a valid claim of CUE in the February 3, 1986 
rating decision, within the purview of judicial construction.  
See Shockley v. West, 11 Vet. App. 208,214 (1998) (citing 
Fugo v. Brown, supra); Norris v. Brown, supra.

In September 1996, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, which clearly 
communicated and raised a claim of entitlement to service 
connection for hearing loss.  The RO then appropriately 
adjudicated this claim.  By a November 22, 1996, rating 
decision, service connection for hearing loss was denied 
however, the veteran again asserts that the referenced 
decision contains clear and unmistakable error.  First, the 
veteran asserts that the November 1996, decision contains 
clear and unmistakable error because his service connection 
claim for hearing loss was denied, despite findings of 
hearing loss in service and during his October 1996, 
compensation examination.  Second, the veteran alleges clear 
and unmistakable error because his application to reopen a 
claim of entitlement to service connection for hearing loss 
was also denied in the same November 22, 1996 rating 
decision.  

In respect to the denial of the veteran's claim of service 
connection for hearing loss in November 1996, the Board would 
submit that the veteran has again raised a generic allegation 
of error, but not necessarily the discrete issue of CUE.  The 
veteran's separation examination in September 1958 contained 
no indication of the presence of any ear pathology, nor was 
there any evidence that the veteran had continuing 
symptomatology, as he was not treated for hearing loss until 
many years after service.  The first post service evidence of 
clinical hearing loss in the record was clearly manifested 
during his October 1996 examination, wherein he was diagnosed 
with bilateral mild to severe sensorineural loss from 250 
through 800 Hertz.  Based on his compensation examination, it 
has been definitively shown that the veteran has a current 
hearing loss disability.  However, the examiner's report 
contained no notation of a causal connection or nexus between 
the October 1996 diagnosis of hearing loss and any incident 
of service.  As such, the Board submits that the failure to 
find that a hearing loss disability was incurred in service 
at the time of the November 22, 1996, rating was not an 
"undebatable" error, as no medical records reflected such 
causation.  The November 22, 1996, rating was therefore, 
consistent with, and supported by the evidence then of 
record, and was made in accordance with the law then 
applicable to a claim of incidence of an injury or disease in 
service.  Accordingly, the Board determines that the denial 
of service connection for hearing loss in November 1996 was a 
reasonable exercise of adjudicatory judgment and did not 
involve clear and unmistakable error.  Moreover, a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice as a basis for a valid claim of CUE.

In addition, the veteran's assertion that CUE was committed 
when the RO denied his application to reopen a claim of 
entitlement to service connection for tinnitus is also 
without merit.  In February 1986, the RO denied the veteran's 
claim of service connection for tinnitus, and he did not 
appeal this decision.  The February 1986 decision became 
final, with the exception that the claim could have been 
reopened if new and material evidence was submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (a) 
(1996).  When the RO denied the veteran's claim to reopen in 
November 1996, the only evidence submitted subsequent to the 
February 1986, decision was a report of the veteran's October 
1996 examination.  Pursuant to 38 C.F.R. § 3.156 (a)(1996), 
new and material evidence means evidence not previously 
submitted which is probative of the issue at hand and which 
by itself or in connection with evidence previously assembled 
creates a reasonable possibility that the outcome of the case 
on the merits would be changed.  While the veteran's October 
1996 examination was 'new' evidence, it was not 'material' as 
the examiner's report contained no notation of a causal 
connection or nexus between the October 1996 diagnosis of 
tinnitus and any incident of service.  Consequently, the 
outcome of the case on the merits would not have changed in 
the veteran's case regarding entitlement to service 
connection for tinnitus.  As such, the RO correctly applied 
the law in effect at the time the November 1996 rating 
decision was rendered.  The decision therefore, was not based 
on CUE.

In sum because the veteran has failed to establish a valid 
claim of CUE with respect to both the RO's rating decision in 
February 1986, and November 1996, his current claim must be 
denied due to the absence of legal merit under the law.  See 
Luallen,  9 Vet. App. at 96; Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).



ORDER

Neither the unappealed rating decision of February 3, 1986, 
which denied entitlement to service connection for tinnitus, 
nor the unappealed rating decision of November 22, 1996, 
which denied entitlement to service connection for hearing 
loss and denied the veteran's application to reopen a claim 
of service connection for tinnitus contained clear and 
unmistakable error.  The appeal is denied.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

